                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


 DYRIAN K. STRONG,                              §
 TDCJ-CID No. 1763248,                          §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §    2:17-CV-212
                                                §
 MARY LOU ROBINSON, and                         §
 CLINTON E. AVERITTE,                           §
                                                §
        Defendants.                             §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case, and

the November 19, 2018 Findings, Conclusions, and Recommendation of the magistrate judge,

the court concludes the Magistrate Judge’s Findings and Conclusions are correct. The

recommendation of the magistrate judge is accepted, and the civil rights lawsuit filed by plaintiff

Dyrian K. Strong is DISMISSED with prejudice. This dismissal counts as a strike pursuant to 28

U.S.C. § 1915(g).

       SO ORDERED this 10th day of December, 2018.
